                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION



UNITED STATES OF AMERICA                              )       DOCKET NO. 3:20CR00297
                                                      )
               vs.                                    )       GOVERNMENT'S SENTENCING
                                                      )       MEMORANDUM
DAVID R. LEWIS                                        )
                                                      )
__________________                                    )

                                       INTRODUCTION

       Defendant David R. Lewis-a former North Carolina State Representative-violated the

trust of his donors, voters and constituents when he used his campaign funds for personal and

business expenses. In order to facilitate the scheme, he lied to a bank in order to open an account

for a business entity that did not exist. And in order to conceal this scheme, he falsely reported

to the North Carola Board of Elections that his campaign had made lawful contributions to a

political party. Nevertheless, Lewis has since admitted to his conduct, pleaded guilty, and

accepted responsibility. As a result-and in line of the plea agreement and the applicable

Sentencing Guidelines range-the government recommends a sentence of probation.

                                  FACTUAL BACKGROUND

       The defendant served as a Representative in the North Carolina House of Representatives

from 2002 until his resignation in 2020, after having pleaded guilty to the instant charges. The

defendant was also the owner and operator of Lewis Farms, a farming corporation in North

Carolina.

       From 2002 to approximately June 2018, the defendant maintained a campaign-related

bank account at Select Bank and Trust, located in North Carolina, over which the defendant had



                                                 1
       Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 1 of 6
signatory authority. Between January 12, 2018, and May 21, 2018, the defendant transferred

approximately $300,000 from his campaign account to his bank account for Lewis Farms in

order to pay for business and personal expenses, without disclosing the expenditures to the North

Carolina Board of Elections, as required by North Carolina law. The defendant subsequently

repaid his campaign account in full.

       On June 28, 2018, the defendant opened a new campaign-related bank account at First

Citizens Bank, located in North Carolina. On July 31, 2018, the defendant caused a check to be

written from this campaign account in the amount of $50,000, made payable to "NCGOP ," the

acronym for the North Carolina Republican Party. The defendant subsequently reported this

expenditure to the North Carolina Board of Elections as a lawful contribution to the North

Carolina Republican Party.

       Rather than sending the check to the North Carolina Republican Party, the defendant

devised a scheme to convert the funds for personal use. The following day, on August 1, 2018,

the defendant opened a new business bank account at Select Bank in Trust, located in North

Carolina, in the name of "NC GOP, Inc." In opening the account, the defendant falsely certified

to Select Bank and Trust that NC GOP, Inc. was a North Carolina corporation of which the

defendant was the president and which was created by filing a public document with the

Secretary of State in North Carolina.

       Armed now with a bank account in the name of"NC GOP, Inc.," an entity which did in

fact not exist, the defendant deposited the $50,000 from his campaign account made payable to

the NCGOP into his new account in the name of"NC GOP, Inc." The same day, the defendant

wrote a check in the amount of $47,600.18 from the NC GOP, Inc. account, made payable to




                                                2

       Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 2 of 6
Lewis Farms. He wrote a second check from the NC GOP, Inc. account in the amount of $2,050,

made payable to the landlord of his family's residence.

       Two weeks later, on August 15, 2018, the defendant purchased a cashier's check in the

amount of $15,000 from his campaign account, made payable to "NC GOP, Inc." The same day,

the defendant deposited the check into his NC GOP, Inc. account, then transferred the funds to

his bank account for Lewis Farms. In order to disguise his misuse of campaign funds, the

defendant caused his campaign to report to the North Carolina Board of Elections that the

$15,000 check was a lawful contribution to the North Carolina Republican Party.

       In October 2018, the defendant purchased two cashier's checks in the amount of $50,000

and $15,000, respectively, from a personal bank account controlled by him and made payable to

the North Carolina Republican Party. The defendant caused those checks to be delivered to the

North Carolina Republican Party, thereby effectively reimbursing his campaign and the North

Carolina Republican Party for the funds that the defendant diverted to the NC GOP, Inc. account.

However, the defendant continued to withhold from his campaign treasurer and the North

Carolina Board of Elections his misuse of campaign funds and the false reports that he caused

the campaign to file.

       Finally, the defendant failed to file a federal income tax return with the Internal Revenue

Service for calendar year 2018, despite knowing that he was required to do so by law on account

of his gross income for that year.

       Lewis has since admitted to his conduct and accepted responsibility when he pleaded

guilty to an Information charging one count of making a false statement to bank, in violation of

18 U.S.C. § 1014 (Count One), and one count of failure to file a tax return, in violation of26




                                                3
       Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 3 of 6
U.S.C. § 7203 (Count Two). He did so in a timely manner, allowing the government to conserve

considerable time and resources.

THE APPLICABLE SENTENCING GUIDELINES AND RECOMMENDED SENTENCE

       Pursuant to a plea agreement, the parties have stipulated that the base offense level for a

violation of 18 U.S.C. § 1014 is 7, pursuant to the United States Sentencing Guidelines

("U.S.S.G.") § 2Bl.l(a)(l). The parties further stipulated the base offense level for a violation

of26 U.S.C. § 7203 is 6, pursuant to U.S.S.G. § 2Tl.1. The parties agree that the defendant's

early acceptance ofresponsibility warrants a two-level reduction, pursuant to U.S.S.G. §

3El.l(a). With a combined offense level of 5 and a Criminal History Category ofl, the parties

agree that the advisory Guidelines range is a term of imprisonment ofup to six months. Dkt. 3,

Plea Agreement at~ 8. Finally, the government has agreed to recommend a sentence that does

not include an active term of incarceration. Id.

       In accordance with the plea agreement, the government agrees with the Guidelines

calculations set forth in the Presentence Investigation Report ("PSR"), resulting in a total offense

level of 5. PSR at~ 48. The government further agrees with the United States Probation

Office's determination that with the defendant's criminal history-which reflects no prior

convictions-and a total offense level of 5, a sentence of imprisonment is not required. Id. at~

53, 73; U.S.S.G. § 5Cl.l(b). While the defendant's criminal conduct was both serious and

willful, neither the defendant's campaign nor any financial institution suffered a loss, he

admitted his wrongdoing before an indictment was presented to a grand jury, and he accepted

responsibility for his actions by pleading guilty and resigning his seat in the North Carolina

House of Representatives. For the reasons detailed herein, as well as in the PSR, a sentence at




                                                   4
       Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 4 of 6
the low end of the applicable Guidelines range is sufficient but not greater that necessary in this

instance. The parties jointly recommend a sentence of probation.

                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court determine

that the defendant's Guidelines offense level is 5 and his Criminal History Category is I. The

government further respectfully requests that, taking into consideration the sentencing factors set

forth in section 3553(a), the Court sentence the defendant to probation.



Dated: 5/18/21                                WILLI
                                              A


                                              Dana O. Washington
                                              Assistant United States Attorney




                                              Erica 0. Waymack
                                              Trial Attorney




                                                 5
      Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 5 of 6
                                CERTIFICATE OF SERVICE

        I hereby certify that this 18th day of May 2021, the foregoing document was served
electronically through ECF filing upon counsel of record for the defendant.


Dated: May 18, 2021

                                            WILLIAM T. STETZER
                                            ACTING



                                             ANA 0. WASHINGTON
                                            ASSISTANT UNITED STATES ATTORNEY




                                               6
      Case 3:20-cr-00297-MOC-DCK Document 22 Filed 05/18/21 Page 6 of 6
